Denied and Opinion filed August 2, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00738-CV
                              No. 05-22-00739-CV

                IN RE JOSIAH ANDREW SALINAS, Relator

          Original Proceeding from the 265th Judicial District Court
                            Dallas County, Texas
             Trial Court Cause No. F-2071443-R, M-2075253-R

                        MEMORANDUM OPINION
                 Before Justices Osborne, Partida-Kipness, Smith
                       Opinion by Justice Partida-Kipness

      Josiah Andrew Salinas petitions for a writ of mandamus to compel the trial

court to rule on his motion for DNA testing of forensic evidence. We deny relief.

      Relator’s petition does not comply with the rules of appellate procedure in

that it is not properly certified and is not supported by a record of certified or

sworn documents. See TEX. R. APP. P. 52.3(j), 52.3(k)(1)(A), 52.7(a)(1); In re

Butler, 270 S.W.3d 757, 758–59 (Tex. App.—Dallas 2008, orig. proceeding); see

also TEX. CIV. PRAC. & REM. CODE § 132.001 (describing process to authenticate

documents as sworn copies). Thus, relator has not carried his burden to show he is
                                         1
entitled to mandamus relief. See Butler, 270 S.W.3d at 759. Accordingly, we deny

relator’s petition. See TEX. R. APP. P. 52.8(a).




                                                /Robbie Partida-Kipness/
                                               ROBBIE PARTIDA-KIPNESS
                                               JUSTICE



220738F.P05




                                           2